The defendant was convicted by the judge, sitting without a jury, of committing the offense of unlawfully parking a motor vehicle "upon a public highway (Georgia State Route No. 38), less than eight feet from the center of said highway" in Grady County, State of Georgia. The conviction was demanded by the evidence, which was not contradicted by the defendant's statement to the jury. Therefore the error, if it were error, in the denial of the defendant's motion to be allowed to withdraw his waiver of a trial by a jury was harmless. The refusal to grant a new trial was not error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                        DECIDED OCTOBER 25, 1941.